DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

With regards to claims 3, 6 and 18, the Examiner would like to make note that it has been held that the functional "whereby"/”thereby” statement does not define any structure and accordingly cannot serve to distinguish. In re Mason, 114 USPQ 127, 44 CCPA 937 (1957).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
With regards to claim 6, it is recited that the looper algorithm enables a recording of an audio track and further enables the recording of a further audio track via the first audio input. First, it is unclear if the recorded audio tracks are part of the audio tracks mentioned in claim 1, or intended to be different audio tracks. Second, it is unclear via what means the audio track is recorded. The further audio track is recorded via the first input, similar to those audio tracks mentioned in claim 1, but there is no mention by what means the the looper algorithm enables a recording of an audio track as claimed. Please clarify.
As for claim 15, it is recited that a loop period is determined (line 2), however there is no previous mention of a loop in claim 1, and therefore it is unclear how a period of said loop is to be determined. Further, the limitation "the period of the base layer" is recited in 3.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a base layer or its period in preceding claim 1.
Claim 17 recites the limitation "the MIDI signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a MIDI signal in preceding claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 11, 12, 14, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Seefeldt (US 2004/0254660).
In terms of claim 1, Seefeldt teaches a system comprising a first audio input for receipt and recording of audio tracks (12) representing a first audio stream, a second audio input for receipt of a second audio stream (14) (see Figures 1-3), wherein the system is configured to playback (70) audio tracks recorded on the basis of the first audio stream and wherein the playback is performed with reference to a tempo reference, and wherein the tempo reference is automatically derived from beats obtained through beat detection (see paragraphs [0043]-[0046]), and wherein the system is configured for beat detection on the basis of at least the first audio stream and the second audio stream. (See Figures 1-3 and paragraphs [0001], [0003]-[0007], [0013], [0014], [0024], [0032], [0043]-[0046], [0052] and [0054]).
As for claims 2 and 3, Seefeldt teaches the system configured to playback audio tracks recorded on the basis of the first audio stream and wherein the playback is performed with reference to the tempo reference and marked locations or track/parameters positions of the detected beats (see references cited above and paragraphs [0054] and [0073]).
As for claim 4, Seefeldt teaches the playback involving the recorded audio tracks synchronized to the first or the second audio stream by means of time stretching (see references cited above and paragraphs [0052], [0098] and [0099], lag, delay, etc.).
As for claim 5, Seefeldt teaches a system output (see Figure 3 and paragraph [0053]).
As for claim 7, Seefeldt teaches the first input as an instrument input (see paragraphs [0052] and [0104]).
As for claims 11 and 14, Seefeldt teaches beat detection for both the first and second audio streams (see references cited above).
As for claims 12 and 15, Seefeldt teaches switching between the audio tracks and the use of a display, input device and cursor (i.e. user interface) (see paragraphs [0054] and [0107]).
As for claim 17, Seefeldt teaches the processing and outputting of digital musical signals (i.e. MIDI) (see references cited above).
As for claim 18, Seefeldt teaches the processing of two or more audio streams (see paragraphs [0001] and [0046]).
In terms of claims 19 and 20, Seefeldt teaches a method, comprising elements similar to those discussed above in claim 1, further comprising a processing loop (see Figure 2 and paragraph [0100], beat matching repetitively performed), wherein the tempo reference is variable (see references cited above and paragraph [0052]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 8-10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seefeldt in view of that which would have been obvious to one of ordinary skill in the art.
As for claim 8, Seefeldt fails to explicitly teach the receipt of ambient sound. However, Seefeldt teaches the receipt of generalized media streams (see paragraph [0001]), therefore, since Seefeldt teaches the receipt of media inputs, the input of varying sounds, such as musical accompaniment or even ambient noise, dependent upon the user desired output, would have been obvious to one of ordinary skill in the art at the time of the effective filing date.
As for claims 9 and 10, Seefeldt teaches signal processing circuitry (see paragraphs [0106]-[0108]), but fails to explicitly teach the use of a microphone, However, Seefeldt teaches the input of live performances (see end of paragraph [0052]) and the coupling of other audio devices to the bus (see paragraph [0109]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to use a microphone to capture or record such a live performance. 
As for claim 13, Seefeldt teaches determining and calculating phase error, and correcting said error accordingly (see paragraphs [0043], [0045] and [0101]). However, Seefeldt fails to explicitly teach the use of a confidence or accuracy algorithm to estimate the accuracy of the error correction. Given Seefeldt determines a common tempo upon which the beat matching or phase error correction is derived, it would have bene obvious that the shifting, delay, lag, etc. of Seefeldt to correct phase shifting would 
As for claim 16, Seefeldt again teaches a display arrangement (see paragraph [0107], but fails to explicitly teach what is displayed. The display of musical scores, menus, tabs, visual indication of correct notes, etc. are all well-known display options in the art. Therefore, the ability to display quality or accuracy of phase correction, beat matching/detection, etc. would have been obvious to one of ordinary skill in the art. 

Allowable Subject Matter

Claim 6 is believed to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular the US patents to Jochelson et al. (7,518,053) ad King et al. (10,638,221).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        4/22/2021